Order entered December 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01217-CV

                    IN THE INTEREST OF D.C., ET AL., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-12-06457

                                          ORDER
       Before the Court is the Department of Family and Protective Services’ December 10,

2019 first motion for extension of time to file its brief. We GRANT the motion and ORDER

the brief due on or before December 31, 2019.

                                                    /s/   BILL WHITEHILL
                                                          JUSTICE